Title: John Dortic to Thomas Jefferson, 24 April 1811
From: Dortic, John
To: Jefferson, Thomas


          
            Sir
            New York April 24th 1811.
          
             I have the favour to forward to you a letter which I was trusted with in L’Orient, with a small box containing garden seeds, as I was told. I made the entry of the box which remains on board of my vessel to be gi Delivered according to your direction. 
          I am very glad, Sir, to have that opportunity to present my respect to you of whom I am Respectfully
          
            The Most obedient Servant
            
              
                
 John Dortic
              
              
                121 William Street
              
            
          
        